 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    YASIR MEHMOOD,                                     No. 2:17-cv-0970 KJM AC PS
12                         Plaintiff,
13            v.                                         ORDER
14    TABASSUM SARANI,
15                         Defendant.
16

17          Plaintiff and defendant are each proceeding in this case in pro per. The proceeding has

18   accordingly been referred to the magistrate judge by E.D. Cal. R. (“Local Rule”) 302(c)(21).

19          The deadline to file dispositive motions in this case has expired. ECF No. 47. The court

20   has previously considered several dispositive motions from plaintiff. In light of the unusual

21   circumstances of this case, the court will sua sponte grant defendant an extension of time to file a

22   motion to dismiss this case or a motion for summary judgment. If she wishes to do so, defendant

23   may file such a motion on or before February 13, 2019. No further dispositive motions from

24   plaintiff will be considered. If defendant elects not to file a motion, the matter will be set for a

25   pre-trial conference and trial before the district judge assigned to this case.

26          For good cause shown, IT IS HEREBY ORDERED that:

27          1. The deadline to file a motion to dismiss or motion for summary judgment is extended

28                 to February 13, 2019, as to defendant only.
 1         2. If defendant does not file a dispositive motion, this matter will be set for a pre-trial
 2            conference and trial date before the district judge.
 3         3. The court will disregard further dispositive motions from plaintiff.
 4   DATED: January 15, 2019
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
